DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    127
    381
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 06/15/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
I. Claims 33-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 9,573,886 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The instant claims are drawn to method of inhibiting mast cell degranulation, Akt kinase, delayed-type hypersensitivity, allergic contact dermatitis inflammatory response, or collagen type II-induced arthritis, the method comprising administering an effective amount to a subject in need of such a treatment, a compound of formula 1 and its species.
The claims of US patent are drawn to a compound of formula 1 and its species. 
So, the product is common in both cases. The difference is that the claims of US patent do not recited the method limitations in the claims. However, the specification of US patent disclosed the benefits of compounds, such as inhibition of mast cell degranulation [see Example 5], inhibition of activation of Akt kinase [see Example 6], inhibition of the delayed-type hypersensitivity reaction [see Example 7], allergic contact dermatitis inflammatory response [see Example 8] and collagen type II-induced arthritis [see Example 9]. 
MPEP 804 says:

The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Accordingly, the claims are obvious over the claims of US patent. 
II. Claims 33-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10,143,668 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The instant claims are drawn to method of inhibiting mast cell degranulation, Akt. kinase, delayed-type hypersensitivity, allergic contact dermatitis inflammatory response, or collagen type II-induced arthritis, the method comprising administering an effective amount to a subject in need of such a treatment, a compound of formula 1 and its species., and further limited to the mode of administration and subject.
The independent claim of US patent is drawn to a method of inhibiting inflammation that comprises at least one of Akt kinase activation or mast cell degranulation, the method comprising administering to a subject in need of such inhibiting, an effective amount of a compound of the following formula 1, and the dependent claims are further limited to the species of formula 1, mode of administration and subject. 
The compound of formula 1, its species, subject and mode of administration are identical in both cases. 
The difference is in the scope of the recited disease(s). In the claims of US patent, the recited “inflammation” is species, i.e., of the condition associated with Akt kinase activation or mast cell degranulation. So, the claims of instant application are broad in nature, whereas claims of US patent are limited to the recited species. The species anticipate genus. 
Therefore, the instant claims are anticipated by the claims of US patent. 
 III. Claims 33-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10,952,977 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
The instant claims are drawn to method of inhibiting mast cell degranulation, Akt. kinase, delayed-type hypersensitivity, allergic contact dermatitis inflammatory response, or collagen type II-induced arthritis, the method comprising administering an effective amount to a subject in need of such a treatment, a compound of formula 1 and its species., and further limited to the mode of administration and subject.
The independent claim of US patent is drawn to a method of inhibiting mast cell degranulation, Akt kinase, delayed-type hypersensitivity, allergic contact dermatitis inflammatory response, or collagen type II-induced arthritis, the method comprising administering an effective amount to a subject in need of such a treatment, a compound of the following formula 1, and further limited to the mode of administration and subject.
The only difference is in the scope of R2 and R3 groups. 
The following is common in both cases:
R2 is C1-4 alkyl group, R3 is -H, a C1-4 alkyl group or R3 is absent. 
The difference is, in the claims of US patent both R2 and R3 are mutually linked to form a pyrrolidine ring, a piperidine ring or an azepane ring together with the nitrogen atom X to which they are attached, wherein said pyrrolidine ring, said piperidine ring or said azepane ring is optionally substituted with one or more groups independently selected from -OH, -O(C1-3 alkyl), -O-C(O)-(C1-3 alkyl), C1-3 alkyl, -NH2, -NH(C1-3 alkyl) or -N(C1-3 alkyl)(C1-3 alkyl). 
The above limitation is absent in the instant claims. 
However, based on the overlap of scope with respect to R2 and R3, which is R2 is C1-4 alkyl group, R3 is -H, a C1-4 alkyl group or R3 is absent, the instant claims are anticipated by the claims of US patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658